UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
SHAUN CREWS,
                    Petitioner,
                                                MEMORANDUM AND ORDER
           -against-                            19-CV-2091(JS)

CHRISTOPHER MILLER,

                    Respondent.
-----------------------------------X
APPEARANCES
For Petitioner:     Shaun Crews, pro se
                    #16-A-5017
                    Great Meadow Correctional Facility
                    P.O. Box 51
                    Comstock, New York 12821

For Respondent:        Lauren Tan, Esq.
                       Suffolk County District Attorney’s Office
                       200 Center Drive
                       Riverhead, New York 11901

SEYBERT, District Judge:

           Pending before the Court is pro se petitioner Shaun

Crews’ (“Petitioner”) Petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 raising multiple grounds for relief.          For the

following reasons, the Petition is DENIED in its entirety.

                                  BACKGROUND

I.   The Offense Conduct

           On   February    26,    2016   at   approximately   3:30   p.m.,

Victoria DeGennaro, the assistant manager at CVS located at 964

Montauk Highway, Shirley, New York, was working in the parking lot

of CVS unloading merchandise when she observed Petitioner exit CVS
with a shopping cart containing various un-bagged items.                                              (Tr.

36:16-39:8.)1 Victoria saw Petitioner bike away from the location,

heading eastbound on Montauk Highway, towing the shopping cart

behind him.                          (Tr. 40:20-41:15.)                 Victoria then went inside CVS and

confirmed that Petitioner had not paid for the items in the

shopping cart.                                      (Tr. 42:14-43:14.)        Victoria also called the

manager, Rafat Safwat, to inform him of the incident.                                           (Tr. 37:5-

6; 40:9-21.)                               She described Petitioner as a black male, wearing

black and red with a red headband on.                                           (Tr. 41:2-7.)     Victoria

called 911 to report the incident.                                         (Tr. 41:22-23.)

                             After being informed of the incident, Rafat exited CVS,

looked eastbound down Montauk Highway, and observed Petitioner

riding a bike while dragging the shopping cart.                                              (Tr. 254:22-

257:17.)                          Rafat               observed   that    Petitioner   matched   Victoria’s

description--wearing black and red clothing and a headband.                                          (Tr.

254:22-255:4.) Rafat then travelled eastbound by car, being driven





1   Transcripts can be found on the docket as follows: 9/29/16
Hearing Transcript, pp. 1-58, D.E. 11-1; 10/17/16 Hearing
Transcript, pp. 1-40, D.E. 11-2; 10/18/16 Trial Transcript, pp.
1-19, D.E. 11-3; 10/19/16 Trial Transcript, pp. 20-125, D.E. 11-
3; 10/20/16 Trial Transcript, pp. 126-205, D.E. 11-3; 10/21/16
Trial Transcript, pp. 206-245, D.E. 11-3; 10/25/16 Trial
Transcript, pp. 246-369, D.E. 11-3; 10/26/16 Trial Transcript,
pp. 370-407, D.E. 11-3; 11/30/16 Sentence Transcript, pp. 1-26,
D.E. 11-4.
                                                                    2

by an employee, on Montauk Highway to stop Petitioner.                                          (Tr.

257:18-258:23.)2

                             While Rafat was heading to retrieve the shopping cart

and stolen items, Victoria viewed the surveillance video from

inside CVS.                              (Tr. 42:24-43:14.)            The video surveillance showed

Petitioner enter CVS and remove multiple items from the shelves,

place them inside a shopping cart, and leave CVS without paying

for said items.                                   (Tr. 42:14-43:14.)3

                             Rafat reached Petitioner in front of a Midas store at

1160 Montauk Highway, approximately two to three blocks away from

CVS.             (Tr. 258:16-259:1.)4                          Rafat approached Petitioner and was on

the phone with 911 during their interaction. (Tr. 259:2-20; 279:2-




2 Rafat was seated in the passenger seat of a car and the CVS
employee was driving the car; Rafat referred to this employee as
Brian. (Tr. 257:18-258:3.) Victoria referred to this same
employee as Brandon; he was working in the parking lot with her
during this incident and she used his phone to call Rafat. (Tr.
40:1-21.)

3 Julia Shepard, a market investigator for CVS, (Tr. 65:6-12),
responded to the location upon learning of the incident and
downloaded relevant portions of the video surveillance (Tr.
66:8-67:15). Julia Shepard testified at trial and explained
that shoppers at CVS are not permitted to remove shopping carts
from the store and stated that the shopping carts are valued at
$150. (Tr. 69:18-70:2.)

4 During the trial, multiple witnesses testified regarding the
distance between CVS and the Midas store; at times the distance
was referred to as two to three blocks, at other times as
approximately one quarter of a mile. (Tr. 55:9-22; 97:13-23;
117:17-23; 132:12-16.)


                                                                   3

279:22.)      Rafat grabbed the shopping cart with one hand, had his

phone in the other, and asked Petitioner to return the items;

Petitioner stated that it was now “lost and found.”                       (Tr. 259:2-

8; 261:1-15.) Rafat then observed Petitioner remove a silver knife

from his pocket.       (Tr. 259:9-13.)         Petitioner threatened Rafat and

swung   the    knife    in    his   direction.          (Tr.   259:9-16.)        Other

individuals     began    to    approach       the    scene,    and   at   this   point

Petitioner abandoned the shopping cart and biked away.                            (Tr.

259:17-20.)     Rafat then brought the shopping cart, containing the

stolen items, back to CVS.          (Tr. 259:21-260:1.)

              Dean Battaglia, a Midas employee, was working when the

incident between Petitioner and Rafat occurred.                      (Tr. 132:8-11.)

Dean was able to observe a male on a bike towing a shopping cart

outside the Midas store and then observed another male exit a car

and approach.     (Tr. 132:21-133:14.)              Dean then observed a struggle

over the shopping cart, saw the male with the shopping cart reach

into his pocket, and heard him say “I’m going to stick you.”                      (Tr.

134:1-135:22.)

              Victoria was inside CVS when Rafat returned with the

shopping cart; it was determined that the shopping cart contained

twenty-nine items, including detergent, body wash, deodorant, and

razors, with a total value of $263.01.                 (Tr. 43:19-44:12; 264:13-

14.)



                                          4

                             Police Officers David Rosante and Scot Devine5 were

dispatched to a crime in progress involving a knife and received

a description of a subject as a male wearing a black and red

sweatshirt, with a red headband, and riding a bicycle. (Tr. 79:13-

24; 153:11-154:6.)                                         Officer Rosante apprehended Petitioner at the

corner of Mastic Boulevard and Ormond Place; Petitioner matched

the description Officer Rosante had been given.                                        (Tr. 79:25-80:9;

154:2-16.)6                         Upon arrest, Officer Rosante recovered a silver knife

from Petitioner’s right pants pocket.                                         (Tr. 82:9-15.)    Petitioner

stated to Officer Rosante that it was only a misdemeanor and he

would be out tomorrow, then proceeded to repeat profanities to

members of law enforcement. (Tr. 83:18-84:8; 112:25-113:6.) Other

members of law enforcement assisted with the investigation, in

particular, Police Officer Erik Blom who responded to CVS to take

Rafat to a location for a show-up identification.                                               (Tr. 84:9-

85:17,                   153:1-155:19,                         175:2-181:5,   188:12-189:22.)        Rafat

identified Petitioner, Petitioner was placed under arrest and

transported to the local police precinct.                                         (Tr. 85:2-86:24; Hr’g

Tr. 37:10-14.)





5   Officer Rosante was assisted by Officer Devine.

6 Petitioner was arrested approximately one-half mile from the
Midas store and approximately one quarter mile from CVS. (Tr.
117:24-118:5; 177:16-25.)


                                                                       5

                             At          the            precinct,       Petitioner    was   placed   inside    an

interview room; Detective Vittoria McGuire entered the interview

room to give Petitioner a soda.                                               (Tr. 191:3-192:5.)      Detective

McGuire had not asked Petitioner any questions, but Petitioner

stated to her that someone else had given him the shopping cart

and that Rafat had come after him with a baseball bat.                                               (Tr. 192:3-

12.)

II. The Suppression Hearing and the Trial

                             On September 29 and October 17, 2016, a suppression

hearing was held in New York Supreme Court, Suffolk County, during

which the hearing court heard testimony from law enforcement

witnesses to resolve evidentiary issues prior to trial. (See Hr’g.

Tr.)7

                             Petitioner consented to a bench trial instead of a jury

trial; the trial was held from October 18 through October 26, 2016

in         New           York              Supreme             Court,    Suffolk     County.    At   trial    the

prosecution presented testimony from numerous law enforcement




7 The Court notes that prior to the suppression hearing, this
matter was presented to a grand jury. Following the initial
grand jury presentation, defense counsel filed a motion pursuant
to Criminal Procedure Law § 190.50, arguing that Petitioner was
deprived of his right to testify before the grand jury. (See
Legal Aid Society Aff., D.E. 9-2, at ECF p. 2). The state court
granted the motion, with leave for the prosecution to represent
this case to a grand jury; on May 11, 2016, this case was again
presented to the grand jury during which Petitioner testified
and an indictment was obtained. (Legal Aid Society Aff. at ECF
p. 2.)
                                                                          6

witnesses involved in the investigation of this matter, civilian

witnesses Victoria, Rafat, and Dean, and introduced the 911 calls

and the video surveillance from CVS.    (See Trial Trs.)   After the

prosecution’s case, the defense presented their case, calling

Detective Maguire and Sergeant William Kerensky.       (Tr. 317:17-

328:2.) In addition, Petitioner testified on his own behalf. (Tr.

331:11-363:9.)   During his testimony, Petitioner admitted that he

went to CVS, took items from the shelves, put them in a shopping

cart, and left the location without paying.          (Tr. 332:2-6.)

Petitioner then stated that Rafat approached him in front of the

Midas store, told him to give the items back, took the shopping

cart, and Petitioner rode away on his bike.    (Tr. 332:10-333:16.)

Petitioner insisted that there was no struggle over the shopping

cart and that he did not brandish any knife out of his pocket.

(Tr. 332:18-333:17.)     Petitioner admitted to arguing with law

enforcement during his arrest but stated that Police Officer

Matthews threw him to the ground, hit him with a nightstick in the

testicles, and then poked him in the back with the nightstick.

(Tr. 335:15-336:4.)    While at the precinct, Petitioner stated that

he asked to speak with Internal Affairs about his allegations.

(Tr. 337:16-25.)   On cross-examination, Petitioner admitted that

it was common practice for him to steal household products to sell

in the neighborhood.    (Tr. 344:1-345:12.)   Petitioner maintained

that he had not taken out a knife during the incident and stated

                                  7

that he carried the knife for removing tags from the items he

planned to steal.    (Tr. 349:6-350:14.)     Petitioner further stated

that he initially was carrying his knife on his right hip, but he

conceded that the knife was recovered from his left hip; his

explanation was that after the incident he moved the knife from

hip to hip.     (Tr. 361:16-362:19.)     Petitioner claimed that law

enforcement coerced Rafat to say that there was a knife involved

in their interaction.      (Tr. 354:8-10.)

            Following the defense case, both defense counsel and the

prosecutor provided their summations to the court.        (Tr. 372:1-

403:5.)   On October 26, 2016, the judge found Petitioner guilty of

Robbery in the First Degree.     (Tr. 405:3-8.)

III. The Sentencing

            On November 30, 2016, Petitioner was sentenced by the

court.      (See S. Tr.)     Prior to imposing sentence, the court

determined that Petitioner was a violent felony offender.      (S. Tr.

7:10-25.)     The Government requested a term of twenty years of

incarceration, emphasizing Petitioner’s prior criminal record.

(S. Tr. 16:7-18:17.)    Defense counsel asked the court to sentence

Petitioner to the statutory minimum of ten years of incarceration.

(S. Tr. 20:14-17.)     The court sentenced Petitioner to seventeen

years of incarceration followed by five years of post-release

supervision.    (S. Tr. 23:7-24:9.)



                                    8

IV. The Post-Conviction Proceedings

            Petitioner, through counsel, appealed his conviction to

the Second Department of the New York State Appellate Division.

On appeal, he argued that: (1) the prosecution failed to meet their

burden of proof beyond a reasonable doubt at trial; and (2) his

sentence was harsh and excessive.              (See App. Div. Br., D.E. 11, at

ECF pp. 257-96, at 266-92.)               The Second Department found that

“[v]iewing    the   evidence       in    the     light    most   favorable   to   the

prosecution    .    .    .   it    was    legally        sufficient   to   establish

[Petitioner’s] guilt beyond a reasonable doubt.”                   People v. Crews,

164 A.D.3d 1467, 81 N.Y.S.3d 904 (2d Dep’t 2018) (internal citation

omitted).       Further,       the      Second    Department       “conduct[ed]    an

independent review of the weight of the evidence . . . accord[ing]

great   deference       to   the   factfinder’s        opportunity    to   view   the

witnesses, hear the testimony, and observe demeanor” and found

that Petitioner’s conviction was not against the weight of the

evidence.     Id. (internal citations omitted).                  As to Petitioner’s

sentence, the Second Department found that Petitioner’s “sentence

[ ] was excessive” and reduced his sentence to a determinate term

of twelve years of incarceration.                Id.

            Petitioner sought leave to appeal to the New York State

Court of Appeals, which was denied on January 3, 2019.                     People v.

Crews, 32 N.Y.3d 1170, 121 N.E.3d 251, 97 N.Y.S.3d 623 (2019).



                                           9

            On January 3, 2017, while his direct appeal was pending

before the Second Department, Petitioner filed a pro se motion

under Section 440.10 of the New York Criminal Procedure Law.                 (See

First 440.10 Mot., D.E. 11, at ECF pp. 95-107.)                In this 440.10

motion,    Petitioner   argued   that:     (1)   he   received    ineffective

assistance of counsel due to various errors committed by trial

counsel; (2) the indictment and felony complaint were defective;

(3) he did not received a fair trial; (4) his sentence was unduly

enhanced   by   his   decision   to   proceed    to   trial;     and   (5)    the

prosecution erred by addressing his youthful adjudication during

sentencing.     (First 440.10 Mot. at ECF pp. 97-101.)

            The Supreme Court of Suffolk County denied Petitioner’s

first 440.10 motion on April 6, 2017.            (See Order Denying First

440.10 Mot., D.E. 11, at ECF pp. 91-94.)               The court addressed

Petitioner’s ineffective assistance of counsel claim in detail,

denying the claim and stating:

            [Petitioner]    has   offered   no    evidence
            establishing that he has been prejudiced.
            Defense counsel requested, and received,
            extensive discovery . . . [Petitioner’s]
            contention that he was not apprised of the
            plea deal or told that he could receive a
            harsher sentence should he fail at trial is
            belied by the extensive record in this matter.
            In fact, [Petitioner] was repeatedly advised
            of the plea offer, on the record, as well as
            what could happen should he proceed to trial.
            [Petitioner], however, chose not to take the
            plea,   and   chose  to   proceed   to   trial
            notwithstanding the plea offered and the
            exposure upon conviction after trial.

                                      10

(Order Denying First 440.10 Mot. at ECF pp. 93-94.)      The court

then summarily rejected the remaining claims, finding them to be

without merit.     (Order Denying First 440.10 Mot. at ECF p. 94.)

Petitioner sought leave to appeal the court’s denial of this

motion; the Second Department denied leave to appeal on September

6, 2017.   (See Order Denying Leave to Appeal First 440.10 Mot.,

D.E. 11, at ECF p. 169.)

           Petitioner filed his second pro se motion under Section

440.10 on January 10, 2018.    (See Second 440.10 Mot., D.E. 11, at

ECF pp. 174-209.)   In his second 440.10 motion, Petitioner claimed

that (1) his grand jury proceeding was defective; (2) the grand

jurors committed jury misconduct during the grand jury proceeding;

(3) the prosecution committed prosecutorial misconduct during the

grand jury proceeding; (4) his due process rights were violated

when he was not permitted to represent himself; and (5) his

indictment was jurisdictionally defective.   (Second 440.10 Mot. at

ECF pp. 182-91.)

           The Supreme Court of Suffolk County denied Petitioner’s

second 440.10 motion on March 27, 2018.   (See Order Denying Second

440.10 Mot., D.E. 11, at ECF pp. 171-72.)    The court first noted

that Section 440.10 motions are “not an appropriate conduit for

record based matters,” that “[t]here is a presumption of regularity

which attaches to judgments of conviction,” and “where a previous


                                 11

motion was made and [a petitioner] was in a position to adequately

raise the ground or issue underlying the present motion but failed

to do so” the court may deny the motion.                (Order Denying Second

440.10 Mot. at ECF p. 171.)                Accordingly, the court rejected

Petitioner’s second 440.10 motion in its entirety, stating that

Petitioner “was in a position to bring the issues in the previous

application and failed to do so.           Additionally, some of the claims

are   appealable    and    not    proper     subject    of   a    CPL   §   440.10

application.       Lastly, the claims are largely of a conclusory

nature.”     (Order Denying Second 440.10 Mot. at ECF p. 171-72.)

Petitioner sought leave to appeal the court’s denial of his second

440.10 motion; the Second Department denied leave to appeal on

September 6, 2018.         (See Order Denying Leave to Appeal Second

440.10 Mot., D.E. 11, at ECF p. 321.)                Subsequently, Petitioner

filed a motion to reargue; the Second Department denied his motion

to reargue on December 31, 2018.               (See Order Denying Mot. to

Reargue, D.E. 11, at ECF p. 323.)

             On July 18, 2019, after the conclusion of his direct

appeal     but   while    the    instant    habeas     Petition   was   pending,

Petitioner filed a third motion pursuant to Section 440.10 in the

Supreme Court of Suffolk County.           (See Third 440.10 Mot., D.E. 14-

1.)      Petitioner argues that he was entitled to a preliminary

hearing to determine whether there was probable cause for his

arrest pursuant to Criminal Procedure Law § 180.10.                (Third 440.10

                                       12

Mot. at 1-3, 7.)                                     The Supreme Court of Suffolk County denied this

motion on July 23, 2019, finding that Petitioner could have brought

his claims in his previous motions but failed to, and accordingly

the court rejected this third attempt at obtaining Section 440.10

relief.                     (See Order Denying Third 440.10 Mot., D.E. 15, at ECF

p. 4.)                   On August 2, 2019, Petitioner filed a letter with this

Court, enclosing the aforementioned denial of his third Section

440.10 motion, arguing that at the time he filed his previous

motions he was unaware he had an alleged right to a preliminary

hearing and that said hearing would have changed the outcome of

his case, and asks this Court to consider this additional claim in

its habeas review.                                        (See Aug. 2 Letter, D.E. 15, at ECF pp. 1-3.)8





8 This Court summarily rejects the claims in Petitioner’s third
attempt at seeking relief through a Section 440 motion and will
not reach the merits of said claims in the contents of this
order. The Court finds that the state court rejected said
claims on procedural grounds, as Petitioner should have
presented these claims in any of the multiple prior submissions
to the state court but failed to do so. In addition, the Court
does not find that Petitioner’s explanation for why these claims
were not previously presented allows him to overcome the
procedural bar. See Green v. Travis, 414 F.3d 288, 294 (2d Cir.
2005); see also Coleman v. Thompson, 501 U.S. 722, 750, 111 S.
Ct. 2546, 2565, 115 L. Ed. 2d 640 (1991). To the extent this
preliminary hearing claim is also the basis for Petitioner’s
letter motion to amend his Petition (see Mot. to Amend, D.E. 7;
Resp’t’s Letter Opp. to Mot. to Amend, D.E. 8), the letter
motion to amend is DENIED.

                                                                     13

V.           The Instant Petition

                             Petitioner filed this Petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 on April 8, 2019.9                                      He asserts

the following grounds for relief:

              (1) the trial court’s denial of the mid-trial motion to
                   dismiss the People’s case violated his Fourteenth
                   Amendment due process rights;

              (2) the prosecution failed to meet their burden of
                   proof beyond a reasonable doubt at trial;

              (3) his sentence was harsh and excessive, violating the
                   Eighth Amendment;

              (4) his   grand  jury   proceedings  were   defective,
                   violating both the Fifth and Fourteenth Amendment;

              (5) the prosecution committed prosecutorial misconduct
                   during the grand jury proceedings;

              (6) the members of the grand jury committed jury
                   misconduct during the grand jury proceedings;

              (7) his indictment was constitutionally defective;

              (8) he did not receive a fair and impartial trial;

              (9) the   felony                                complaint   was   jurisdictionally
                   defective;

              (10) the trial court infringed on his First and
                    Fourteenth Amendment rights by not allowing him to
                    prepare his own defense and not permitting him to
                    represent himself at trial; and

              (11) trial counsel committed various errors that
                    amounted to ineffective assistance of counsel.




9 The Court notes that Petitioner filed a civil suit related to
this incident that remains pending. (See Docket No. 16-CV-7209
(JS)(SIL).)
                                                                     14

(See Pet., D.E. 1, at ECF pp. 5-21.)                                         On June 21, 2019, the

Government opposed Petitioner’s habeas Petition, contending that

some of Petitioner’s claims were inadequately raised in state court

and arguing that all of Petitioner’s claims are without merit.

(See Resp’t’s Return, D.E. 9; see also Resp’t’s Mem. of Law, D.E.

9-1, at 10-32.)10                                     Respondent filed an affidavit submitted by the

Legal Aid Society, opposing Petitioner’s contentions regarding the

inadequacy of trial counsel’s representation, indicating that

Petitioner’s trial counsel retired from the Legal Aid Society, but

that the affidavit was based on a review of the file.                                     (See Legal

Aid Society Aff., D.E. 9-2, at 1.)                                     On July 10, 2019, Petitioner

replied, restating his claims for habeas relief. (See Pet’r Reply,

D.E. 12.)11



10Respondent groups Petitioner’s claims as follows: (1) that
Petitioner’s guilt was proven beyond a reasonable doubt
(addressing Petitioner’s grounds 1, 2, and 8); (2) that
Petitioner’s sentence did not violate the Constitution
(addressing Petitioner’s ground 3); (3) that Petitioner’s
ineffective assistance of counsel arguments were without merit
(addressing Petitioner’s ground 11); (4) that Petitioner’s
contentions regarding the denial of his right to represent
himself were both procedurally barred and without merit
(addressing Petitioner’s grounds 8 and 10); and (5) that the
contentions regarding the grand jury proceeding and felony
complaint are both procedurally barred and not cognizable on
habeas review (addressing Petitioner’s grounds 4, 5, 6, 7, 8,
and 9). The Court, like the Respondent, finds portions of
Petitioner’s habeas claims duplicative.

11As mentioned above, Petitioner filed a letter with this Court
dated July 12, 2019, asking the Court to consider another
Section 440.10 motion he filed with the Supreme Court of Suffolk
County, as well as raising allegations that the District
                                                                  15

                             For the reasons discussed below, all of Petitioner’s

claims are either procedurally barred from review or without merit.

Accordingly, the Petition is DENIED in its entirety.

                                                                      DISCUSSION

                             The           Court               will   first    address   the   applicable   legal

standard before turning to the merits of the Petition.

I. The Legal Standard

                             Congress enacted the Antiterrorism and Effective Death

Penalty Act (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

to restrict “the power of federal courts to grant writs of habeas

corpus to state prisoners.”                                             Williams v. Taylor, 529 U.S. 362,

399, 120 S. Ct. 1495, 1516, 146 L. Ed. 2d 389 (2000).                                                   A state

prisoner seeking habeas corpus relief under Section 2254 must show

that he is “in custody in violation of the Constitution or laws or

treaties of the United States.”                                                28 U.S.C. § 2254(a).     Section

2254, as amended by AEDPA, provides, in part, that:

                             (d) An application for a writ of habeas corpus
                             on behalf of a person in custody pursuant to
                             the judgment of a State court shall not be
                             granted with respect to any claim that was
                             adjudicated on the merits in State court

Attorney of Suffolk County personally advocated for Petitioner
to be arrested for Robbery in the First Degree. (See July 12
Letter, D.E. 13.) The Court has reviewed this letter in its
entirety, and to the extent that its contents are pertinent to
his habeas claims, this Order addresses it. Regarding
Petitioner’s assertion that the administration of the District
Attorney’s Office of Suffolk County advocated for his arrest,
the Court summarily rejects this conclusory allegation as it is
entirely unsupported by the underlying record of this case.
                                                                          16

           proceedings unless the adjudication of the
           claim--
           (1) resulted in a decision that was contrary
           to, or involved an unreasonable application
           of, clearly established Federal law, as
           determined by the Supreme Court of the United
           States.

28 U.S.C. § 2254.     AEDPA established a deferential standard of

relief, seeking to “avoid[ ] unnecessarily ‘disturbing the State’s

significant interest in repose for concluded litigation, denying

society the right to punish some admitted offenders, and intruding

on state sovereignty to a degree matched by few exercises of

federal judicial authority.’”      Virginia v. LeBlanc, 137 S. Ct.

1726, 1729, 198 L. Ed. 2d 186 (2017) (quoting Harrington v.

Richter, 562 U.S. 86, 103, 131 S. Ct. 770, 787, 178 L. Ed. 2d 624

(2011)) (brackets omitted).    Accordingly, a habeas corpus petition

is not a vehicle to relitigate every issue previously determined

in state court.    Herrera v. Collins, 506 U.S. 390, 401, 113 S. Ct.

853, 861, 122 L. Ed. 2d 203 (1993).      Ultimately, “the petitioner

bears the burden of proving by a preponderance of the evidence

that his constitutional rights have been violated.”            Jones v.

Vacco, 126 F.3d 408, 415 (2d Cir. 1997); see also Hawkins v.

Costello, 460 F.3d 238, 246 (2d Cir. 2006).

           As mentioned above, a federal court may not grant a writ

of habeas corpus unless the state court’s adjudication of the claim

either: “(1) resulted in a decision that was contrary to, or

involved   an   unreasonable   application   of,   clearly   established

                                   17

Federal law, as determined by the Supreme Court of the United

States, or (2) resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.”           28 U.S.C. § 2254(d).

           The   Supreme      Court    has   construed     AEDPA    “to    give

independent meaning to ‘contrary [to]’ and ‘unreasonable.’”               Jones

v. Stinson, 229 F.3d 112, 119 (2d Cir. 2000).                 A state court’s

decision is “contrary to” clearly established federal law if “the

state court arrives at a conclusion opposite to that reached by

[the Supreme] Court on a question of law or if the state court

decides a case different than [the Supreme] Court has on a set of

materially indistinguishable facts.”          Williams, 529 U.S. at 412-

13, 120 S. Ct. at 1523.

           A decision involves “an unreasonable application” of

clearly established federal law when a state court “identifies the

correct   governing   legal    principle     from   [the   Supreme]   Court’s

decisions but unreasonably applies that principle to the facts of

the prisoner’s case.”         Id. at 413, 120 S. Ct. at 1523.              This

standard does not require that all reasonable jurists agree that

the state court was wrong; rather, the standard “falls somewhere

between   ‘merely   erroneous    and    unreasonable     to   all   reasonable




                                       18

jurists.’”       Jones, 229 F.3d at 119 (quoting Francis S. v. Stone,

221 F.3d 100, 109 (2d Cir. 2000)).

             AEDPA    “‘imposes     a   highly      deferential      standard   for

evaluating       state-court    rulings      and    demands   that    state-court

decisions be given the benefit of the doubt.’”                Jones v. Murphy,

694 F.3d 225, 234 (2d Cir. 2012) (quoting Hardy v. Cross, 565 U.S.

65, 66, 132 S. Ct. 490, 491, 181 L. Ed. 2d 468 (2011)).                   Section

2254(d), as amended by AEDPA, “stops short of imposing a complete

bar on federal[ ]court re[-]litigation of claims already rejected

in state proceedings.”         Harrington, 562 U.S. at 102, 131 S. Ct. at

786.

             Assuming that a petitioner’s claims are cognizable on

habeas review, a petitioner must exhaust state court remedies

before coming to federal court. Exhaustion of state court remedies

requires that a petitioner fairly present the claim in state court,

allowing the state court the “‘opportunity to pass upon and correct

alleged violations of its prisoners’ federal rights.’” See Jackson

v. Edwards, 404 F.3d 612, 619 (2d Cir. 2005) (quoting Picard v.

Connor, 404 U.S. 270, 275, 92 S. Ct. 509, 512, 30 L. Ed. 2d 438

(1971)).     “A petitioner has ‘fairly presented’ his claim only if

he has ‘informed the state court of both the factual and the legal

premises of the claim he asserts in federal court.’”                     Jones v.

Keane, 329 F.3d 290, 294-95 (2d Cir. 2003) (quoting Dorsey v.

Kelly,     112    F.3d   50,   52   (2d      Cir.   1997)).       “Specifically,

                                        19

[petitioner]     must   have   set   forth   in   state   court    all   of   the

essential factual allegations asserted in his federal petition; if

material factual allegations were omitted, the state court has not

had a fair opportunity to rule on the claim.”             Daye v. Att’y Gen.

of N.Y., 696 F.2d 186, 191-92 (2d Cir. 1982) (collecting cases).

            In addition, a federal court will not review a habeas

petition if a petitioner’s claims were decided at the state level

on “independent and adequate” state procedural grounds.                  Coleman

v. Thompson, 501 U.S. 722, 731-32, 111 S. Ct. 2546, 2555, 115 L.

Ed. 2d 640 (1991).        This procedural bar applies even if the state

court addressed the merits in the alternative but decided the claim

on independent procedural grounds.            Velasquez v. Leonardo, 898

F.2d 7, 9 (2d Cir. 1990).

            To obtain review of procedurally barred claims, a state

prisoner must show either (1) “cause for the default and actual

prejudice as a result” or (2) actual innocence such that “failure

to consider the claims will result in a fundamental miscarriage of

justice.”   Coleman, 501 U.S. at 750, 111 S. Ct. at 2565.

II.   Application

            As   stated    above,    Petitioner   seeks   habeas    relief    on

multiple grounds.       The Court finds that significant portions of

Petitioner’s habeas claims are duplicative, and the Court will

address the claims as follows:



                                       20

     (1) the mid-trial motion to dismiss claim (answering
          Ground 1);

     (2) the burden of proof claim (answering Ground 2);

     (3) the harsh and excessive sentence claim (answering
          Ground 3);

     (4) the grand jury proceedings claim (answering Grounds
          4, 5, and 6);

     (5) the defective indictment claim (answering Grounds
          7 and 9);

     (6) the fair and    impartial     trial    claim   (answering
          Ground 8);

     (7) the right to prepare own defense claim (answering
          Ground 10); and

     (8) the ineffective assistance        of      counsel     claim
          (answering Ground 11).

(Pet. at ECF pp. 5-21.)       The Court acknowledges that pro se

submissions,   like   those   from    Petitioner,     require    flexible

construction, and so the Court must interpret them “‘to raise the

strongest arguments that they suggest.’”        Kirkland v. Cablevision

Sys., 760 F.3d 223, 224 (2d Cir. 2014) (quoting Burgos v. Hopkins,

14 F.3d 787, 790 (2d Cir. 1994)).     But this leeway does not excuse

Petitioner “‘from compl[ying] with relevant rules of procedural

and substantive law,’” Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir.

1983) (quoting Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981)),

as he “bears the burden of proving by a preponderance of the

evidence that his constitutional rights have been violated” Jones

v. Vacco, 126 F.3d 408, 415 (2d Cir. 1997).


                                 21

     A. The Mid-Trial Motion to Dismiss Claim (answering
         Ground 1)

             Petitioner contends that he is entitled to habeas relief

as his Fourteenth Amendment due process rights were violated when

the trial court denied his trial counsel’s mid-trial motion to

dismiss for lack of evidence without holding a hearing.       (Pet. at

ECF p. 5.)

             Petitioner frames this claim as an error made by the

trial court in its determination of the merits of defense counsel’s

mid-trial motion.     To the extent that Petitioner is claiming that

the state court erred in its determination to deny the motion,

“that claim is ‘an error of state law, for which habeas review is

not available.’”    Christopher v. Connolly, No. 06-CV-1575, 2013 WL

1290810, at *6 (E.D.N.Y. Mar. 28, 2013) (quoting Douglas v.

Portuondo, 232 F. Supp. 2d 106, 116 (S.D.N.Y. 2002)). In addition,

“[f]ederal habeas courts are not free to reassess the fact specific

credibility     judgments   by   juries   or   to   weigh   conflicting

testimony.”     Vera v. Hanslmaier, 928 F. Supp. 278, 284 (S.D.N.Y.

1996) (internal quotation marks and citation omitted).      Therefore,

this Court will not step in to replace the state court’s judgment

on the merits of defense counsel’s mid-trial motion to dismiss.

             However, construing this claim liberally, Petitioner is

claiming that defense counsel’s mid-trial motion to dismiss was

correct because there was insufficient evidence presented at trial


                                   22

to support a finding of guilt.                                             The Court proceeds to address

Petitioner’s insufficiency claim in the following section and

denies this claim for the reasons discussed below.

              B. The Burden of Proof Claim (answering Ground 2)

                             Petitioner contends that he is entitled to habeas relief

as the prosecution failed to meet their burden of proof as to his

conviction of Robbery in the First Degree.                                             (See Pet. at ECF

p. 6.)12                    This claim was raised on direct appeal and rejected on

the merits by the Second Department, stating that “[v]iewing the

evidence in the light most favorable to the prosecution . . . it

was legally sufficient to establish [Petitioner’s] guilt beyond a

reasonable doubt.”                                        Crews, 164 A.D.3d at 1467 (citations omitted).

As this claim was denied on the merits, the Court applies AEDPA

deference and finds that the state court’s determination was not

contrary                      to,             or           an   unreasonable   application   of,   clearly

established federal law.

                             When a petitioner claims that there was insufficient

evidence to support a conviction, the Court considers whether there

was “sufficient evidence to justify a rational trier of the facts

to find guilt beyond a reasonable doubt.”                                           Jackson v. Virginia,

443 U.S. 307, 313, 99 S. Ct. 2781, 2785, 61 L. Ed. 2d 560 (1979).



12Petitioner includes within this claim an argument that his
resulting conviction violated the Eighth Amendment; the Court’s
denial of the burden of proof claim makes the Eighth Amendment
portion of the claim moot.
                                                                      23

“[A] challenge to the sufficiency of the evidence presents the

question ‘whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable

doubt.’”       Dixon v. Miller, 293 F.3d 74, 81 (2d Cir. 2002) (quoting

Jackson,       443    U.S.   at    319,     99    S.       Ct.    at    2781   (emphasis   in

original)).          Moreover, “[a] defendant challenging a conviction on

sufficiency grounds bears a heavy burden” and “[t]he reviewing

court must consider the evidence in the light most favorable to

the government, crediting every inference that the jury might have

drawn in favor of the government.”                  United States v. Hernandez, 85

F.3d 1023, 1030 (2d Cir. 1996).                  Further “the resolution of issues

of credibility is exclusively the province of the jury.”                             United

States v. Shulman, 624 F.2d 384, 388 (2d Cir. 1980) (citations

omitted).       As discussed prior, the instant matter was resolved

through    a    bench      trial    and    “[i]n       a    bench      trial,   credibility

assessments          are   the    sole    province         of    the    presiding   judge.”

DeGiorgio v. Fitzpatrick, No 08-CV-6551, 2011 WL 10501908, at *7

(S.D.N.Y. Mar. 8, 2011).

               To    evaluate      the    sufficiency            of    the   evidence,   “[a]

federal court must look to state law to determine the elements of

the crime.”          Quartararo v. Hanslmaier, 186 F.3d 91, 97 (2d Cir.

1999) (citation omitted).                Under New York state law, in pertinent

part, “[a] person is guilty of robbery in the first degree when he

                                             24

forcibly steals property and when, in the course of the commission

of the crime or of immediate flight therefrom, he or another

participant in the crime: . . . (3) [u]ses or threatens the use of

a dangerous instrument.”    N.Y. PENAL LAW § 160.15(3).     New York law

states that:

          Robbery is forcible stealing.        A person
          forcibly steals property and commits robbery
          when, in the course of committing a larceny,
          he uses or threatens the immediate use of
          physical force upon another person for the
          purpose of:
             1. Preventing or overcoming resistance to
          the taking of the property or to the retention
          thereof immediately after the taking; or
             2. Compelling the owner of such property or
          another person to deliver up the property or
          to engage in other conduct which aids in the
          commission of the larceny.

N.Y. Penal Law § 160.00.

          Viewing   the   facts   in   the   light   most   favorable   to

Respondent, the Court finds that based on the evidence contained

in the underlying record, a rational trier of fact, here the trial

judge, certainly could have found Petitioner guilty of Robbery in

the First Degree.    The evidence presented at trial demonstrated

that Petitioner entered CVS, removed items from the shelf, left

the store without paying for the items, and attempted to flee the

location; all of which was captured on video surveillance and

conceded to during Petitioner’s own testimony.        (Tr. 42:14-43:14;

332:2-6.) In addition, the evidence established that in his flight

from CVS the store manager approached Petitioner to attempt to

                                  25

retrieve the stolen items, approximately two to three blocks from

CVS, at which point Petitioner threatened the store manager by

pulling out a silver knife from his pocket and waving it in the

direction of the store manager before fleeing the scene.                        (Tr.

258:16-259:20.)        A silver knife was recovered by law enforcement

on Petitioner’s person upon arrest.                  (Tr. 82:9-15.)            Though

Petitioner maintains that he did not remove the knife from his

pocket, this claim was contradicted by the testimony of the store

manager.     Accordingly, though Petitioner argues otherwise, there

was    sufficient      evidence     presented      at    trial       to   contradict

Petitioner’s version of events and to support the trial court’s

rejection of Petitioner’s defense.

             Further, to the extent that Petitioner is attempting to

challenge the weight of the evidence presented at trial, a weight

of    the   evidence   claim   is    not    cognizable    in     a   habeas    corpus

proceeding, as it is purely a state law claim.                       See Correa v.

Duncan, 172 F. Supp. 2d 378, 381 (E.D.N.Y. 2001) (“A ‘weight of

the evidence’ argument is a pure state law claim grounded in New

York    Criminal    Procedure       Law    §    470.15(5),     whereas     a    legal

sufficiency claim is based on federal due process principles.”);

see also Lewis v. Jeffers, 497 U.S. 764, 780, 110 S. Ct. 3092,

3102, 111 L. Ed. 2d 606 (1990) (“[F]ederal habeas corpus relief

does not lie for errors of state law.”).                Accordingly, this claim

is not reviewable.

                                           26

            In sum, upon review of the underlying record in its

entirety and applying AEDPA deference, the Court rejects this

claim.

     C. The Excessive Sentence Claim (answering Ground 3)

            Petitioner claims that he is entitled to habeas relief

because his sentence is harsh and excessive, emphasizing that his

pre-trial     offer   was   considerably   lower   than   the   sentence   he

received after trial.       (Pet. at ECF p. 8.)     This claim was raised

on   direct    appeal   and    the   Second   Department    exercised      its

“discretion in the interest of justice” and reduced the sentence

to a twelve year term.        Crews, 164 A.D.3d at 1467.

            It is well settled that “[n]o federal constitutional

issue is presented where, as here, the sentence is within the range

prescribed by state law.”       White v. Keane, 969 F.2d 1381, 1383 (2d

Cir. 1992); Alfini v. Lord, 245 F. Supp. 2d 493, 502 (E.D.N.Y.

2003) (“It is well settled that an excessive sentence claim may

not be raised as grounds for habeas corpus relief if the sentence

is within the range prescribed by state law.” (collecting cases));

McCalvin v. Senkowski, 160 F. Supp. 2d 586, 589 (S.D.N.Y. 2001)

(“Sentencing decisions are not cognizable on habeas corpus review

unless the sentence imposed falls outside the range prescribed by

law.”).   According to the New York State Penal Law at the time of

conviction, the maximum sentence permitted for a conviction of

Robbery in the First Degree by a second violent felony offender

                                     27

was ten to twenty-five years of incarceration followed by five

years of post-release supervision.     See N.Y. PENAL LAW §§ 60.05(6),

70.02(1)(a), 70.04(2), 70.04(3)(a), 70.45(2).

          Therefore,    Petitioner’s   term   of   imprisonment   falls

within what was permitted by the New York State Penal Law and there

is no federal question for habeas review.     The Court rejects this

claim.

     D. The Grand Jury Proceedings Claim (answering Grounds 4,
         5, and 6)

          Petitioner contends that he is entitled to habeas relief

because the grand jury proceedings were defective.       (See Pet. at

ECF pp. 9, 13-14.)    Specifically, Petitioner claims that:

          One of the jurors on the grand jury panel sat
          through the whole proceeding after being asked
          twice by the prosecutor was she familiar with
          [Petitioner] or his attorney [and there was]
          no show of hands or response. At the end of
          the proceeding the juror stated she needed to
          be excused because she knew [Petitioner] [and]
          the prosecutor just let her leave without
          inquiring if she revealed anything to the
          other jurors on the panel to prejudice
          [Petitioner] or inquired by asking the jurors
          did the juror reveal anything.

(Pet. at ECF p. 9.)    Petitioner adds that the prosecutor committed

prosecutorial misconduct by failing to inquire during the grand

jury proceeding what, if anything, the grand juror revealed to the

panel; by allowing the grand juror to remain for the presentation

of the case; and by failing to ensure the integrity of the

proceedings by not presenting the case to another panel.          (See

                                  28

Pet. at ECF p. 13.)                                            Further, Petitioner characterizes the grand

juror’s conduct as “juror misconduct” by the juror remaining on

the panel during the presentation of Petitioner’s case despite

being familiar with Petitioner.                                                (Pet. at ECF p. 14.)13

                             Petitioner                        raised    his       challenges   to   the   grand   jury

proceedings in his second 440.10 motion and the state court

rejected the claims on a procedural ground, as Petitioner failed

to raise this claim in his previous submissions to the court.

Thus, the Second Department “expressly relied on a procedural

default as an independent and adequate state ground” when rejecting

this argument.                                 Green v. Travis, 414 F.3d 288, 294 (2d Cir. 2005)

(quoting Glenn v. Bartlett, 98 F.3d 721, 724 (2d Cir. 1996)).

Accordingly, this claim is procedurally barred from habeas review.

In          addition,                        Petitioner                 has    failed     to    demonstrate    cause,

prejudice, or a fundamental miscarriage of justice resulting if he

is barred from habeas review; thus, he is unable to overcome this

procedural bar.                                  See Coleman, 501 U.S. at 750, 111 S. Ct. at 2565.

However, the Court addresses the merits of this claim and finds

that it does not provide a basis for relief.





13Petitioner claims that the errors in the grand jury proceeding
violated his Fifth and Fourteenth Amendment rights. As the
Court finds that his grand jury claims are procedurally barred
and without merit, he has established no violation of his
constitutional rights. (Pet. at ECF pp. 9, 13, 14.)
                                                                              29

               It is established that, “[c]laims of deficiencies in

state grand jury proceedings are generally not cognizable in a

habeas   corpus     proceeding    in    federal           court.   Any    grand    jury

deficiencies are rendered harmless by a petit jury conviction

assessing      petitioner’s     guilt   under         a    heightened    standard   of

proof.” Occhione v. Capra, 113 F. Supp.3d 611, 631 (E.D.N.Y. 2015)

(citing Lopez v. Riley, 865 F.2d 30, 32 (2d Cir. 1989). Therefore,

defects in the grand jury proceedings were cured by his conviction

after    trial,    and   as     such,     the    Court       rejects     Petitioner’s

contentions regarding the grand jury errors.

               Petitioner adds a prosecutorial misconduct claim in

regard to the grand jury proceedings. “To prevail on such a claim,

a state habeas corpus petitioner must show that the prosecutor’s

conduct so infected the trial with unfairness as to make the

resulting conviction a denial of due process.”                     Moore v. Conway,

476 F. App’x 928, 930 (2d Cir. Apr. 23, 2012) (internal quotation

marks    and    citations     omitted).         “In       determining    whether    the

prosecutor’s behavior deprived the petitioner of a fair trial, we

consider ‘the severity of the misconduct, the measures adopted to

cure the misconduct, and the certainty of conviction absent the

misconduct.’”      Id. (quoting United States v. Elias, 285 F.3d 183,

190 (2d Cir. 2002)).          Petitioner’s claims that the presence of a

grand juror who was familiar with him in the grand jury panel may

have affected the deliberations or the resulting indictment are

                                        30

speculative.   The Court is not convinced that the prosecution’s

actions in regard to this member of the grand jury amount to

misconduct such that his conviction should be vacated.      Further,

as stated above, Petitioner’s subsequent conviction after trial

cured any of these purported defects in the grand jury process.

           Petitioner also argues that the grand juror remaining on

the panel in these circumstances amounted to juror misconduct,

stating:

           In this instance the juror in question
           knowingly committed juror misconduct when the
           prosecutor asked not once, but twice was
           anyone familiar with [Petitioner] or his
           attorney [and] the juror didn’t respond and
           sat through evidence presentation[,] video
           footage[,] and testimony knowing that she knew
           [Petitioner].    The jury committed [juror]
           misconduct when they [ ] voted on a false
           indictment [ ] knowing that the integrity was
           impaired and [Petitioner] may have been
           prejudiced.

(Pet. at ECF p. 14.)    Ultimately, “to obtain habeas relief for

juror misconduct, [a] petitioner must demonstrate that he was

prejudiced by the alleged misconduct.”   Scott v. Connolly, No. 11-

CV-0953, 2014 WL 354253, at *11 (E.D.N.Y. Jan. 30, 2014).         As

Petitioner’s argument is centered around grand juror misconduct,

and he was subsequently found guilty beyond a reasonable doubt

after a bench trial, he has not established that he was prejudiced

by the alleged events during the grand jury proceedings.

     E. The Defective Indictment Claim (answering Ground 7 and 9


                                31

                             Petitioner further claims that he is entitled to habeas

relief because of alleged defects in the indictment and felony

complaint. (See Pet. at ECF pp. 15, 18.) Specifically, Petitioner

states that “[t]he indictment that was procured resulting in the

judgment was false known by the prosecutor and the court.                                              The

indictment was also vague . . . [and] jurisdictionally defective

because the statute defining the charge is unconstitutional or

invalid or defective because the indictment fails to substantially

conform to the requirements.”                                           (Pet. at ECF p. 15.)14

                             Like Petitioner’s claims regarding the errors during his

grand jury proceeding, the allegations of defects in the indictment

and felony complaint were raised in his second 440.10 motion. (See

Second 440.10 Mot. at ECF pp. 182-90.)                                              The Second Department

denied the claims on a procedural basis, finding that Petitioner

was in a position to raise these claims in his previous motions

but failed to do so.                                           (See Order Denying Second 440.10 Mot. at ECF

pp. 171-72.)                                  Accordingly, as discussed above, this claim is

procedurally barred from review and Petitioner has failed to

demonstrate any basis to overcome this procedural bar.                                              Though





14Petitioner contends that the defective indictment violated his
Eighth and Fourteenth Amendment rights, but as Petitioner has
not established an error in the indictment, the Court rejects
his Eighth and Fourteenth Amendment claims. (Pet. at ECF pp.
15, 18.)
                                                                         32

this claim is procedurally barred, the Court addresses the merits

and finds that it does not provide a basis for relief.

             It is well-settled that “[c]hallenges to the sufficiency

of a state indictment are generally not cognizable on habeas

review.”    Scott v. Superintendent, Mid-Orange Corr. Facility, No.

03-CV-6383, 2006 WL 3095760, at *6 (E.D.N.Y. Oct. 31, 2006).              A

petitioner may obtain habeas relief based on an insufficient

indictment    only    if   it   falls   below   what   is   constitutionally

required.     See Whaley v. Graham, No. 06-CV-3843, 2008 WL 4693318,

at *9 (E.D.N.Y. Oct. 15, 2008) (“As with the form of an indictment,

a challenge to the sufficiency of a state indictment is not

cognizable on habeas review unless the indictment falls below

constitutional standards.”).        Accordingly, an indictment does not

deprive a petitioner of his constitutional rights if “it charges

a crime (1) with sufficient precision to inform the [petitioner]

of the charges he must meet and (2) with enough detail that he may

plead double jeopardy in a future prosecution based on the same

set of events.”      DeVonish v. Keane, 19 F.3d 107, 108 (2d Cir. 1994)

(internal quotation marks and citation omitted).

             Turning to the underlying indictment, it states that

Petitioner, “on or about February 29, 2016, in Suffolk County, New

York, forcibly stole certain property from Rafat Safwat, and in

the course of the commission of the crime or of the immediate

flight therefrom, [Petitioner] used or threatened the immediate

                                        33

use of a dangerous instrument.”       (See Ind., D.E. 11, at ECF

p. 207.)   As already mentioned, “[c]hallenges to state indictments

are only cognizable on habeas review if the indictment fails to

satisfy the basic due process requirements: notice of ‘the time,

place, and essential elements of the crime.’”       Scott, 2006 WL

3095760 at *6 (quoting Carroll v. Hoke, 695 F. Supp. 1435, 1438

(E.D.N.Y. 1988), aff’d, 880 F.2d 1318 (2d Cir. 1989)).   Petitioner

fails to articulate any specific error in his indictment and the

Court finds no error in the indictment that violates Petitioner’s

constitutional rights.

           Regarding Petitioner’s alleged defective complaint, “[a]

question about whether a felony complaint was jurisdictionally

defective is only a question of state law.”   Chappelle v. Fisher,

No. 06-CV-10201, 2008 WL 1724185, at *11 (S.D.N.Y. Apr. 10, 2008).

“In any event, habeas review is not available for purported defects

in a felony complaint that have been rendered harmless by a sound

superseding indictment and conviction.”    Thompson v. Artus, No.

10-CV-1443, 2013 WL 6408354, at *12 (E.D.N.Y. Dec. 6, 2013).     As

stated above, both a valid indictment and a conviction after trial

followed his felony complaint.   Thus, this claim is denied.

     F. The Fair and Impartial Trial Claim (answering Ground 8)

           Petitioner raises an additional claim for habeas relief

that his Fourteenth Amendment due process rights were violated

because he did not receive a fair trial, stating “[t]he proceedings

                                 34

itself [were] defective to the point where the court didn’t conduct

a fair trial in a competent manner.”                  (See Pet. at ECF pp. 16-17.)

                The Court notes that “[a] habeas petition may be denied

where     the     allegations       are    insufficient       in   law,    undisputed,

immaterial,        vague,     conclusory,          palpably    false      or    patently

frivolous.”       Robles v. Lempke, No. 09-CV-2636, 2011 WL 9381499, at

*26   (E.D.N.Y.      Sept.     9,    2011)      (internal     quotation        marks   and

citations omitted).           Reviewing this claim, the Court finds that

Petitioner fails to adequately articulate what about his trial

violated his due process rights.                  Therefore, this Court finds the

claim conclusory and rejects it.                  See O’Diah v. Corcoran, No. 09-

CV-3580,    2013     WL     1339413,       at   *19    (E.D.N.Y.    Mar.       29,   2013)

(rejecting       habeas     claims    as    they      are   “conclusory,       vague   and

frivolous, and thus insufficient to state a claim for habeas

relief.”)

        G. The Prepare Own Defense Claim (answering Ground 10)

                Petitioner claims that he is entitled to relief as “[t]he

court denied [Petitioner] to prepare for his own defense . . .

[and] [Petitioner] also made it clear to the court that he wished

to proceed pro se [and] the request was denied without a hearing

or producing a competency test to determine if [Petitioner] was




                                             35

suitable to proceed pro se or if [Petitioner] was suitable to move

forward to trial.”                                         (Pet. at ECF p. 19.)15

                             Petitioner raised this argument in his second 440.10

motion and the state court rejected the claim on a procedural

ground, finding that Petitioner failed to raise this claim in his

earlier submissions to the court.                                              Thus, the Second Department

“‘expressly relied on a procedural default as an independent and

adequate state ground’” when rejecting this argument.                                                   Green v.

Travis,                  414           F.3d             288,   294    (2d    Cir.   2005)    (quoting   Glenn      v.

Bartlett, 98 F.3d 721, 724 (2d Cir. 1996)).                                                   Accordingly, this

claim is procedurally barred from habeas review.                                                    In addition,

Petitioner                        has           failed         to    demonstrate     cause,    prejudice,     or   a

fundamental miscarriage of justice resulting if he is barred from

habeas                 review;                    accordingly,         he    is     unable    to   overcome   this

procedural bar.                                  See Coleman, 501 U.S. at 750, 111 S. Ct. at 2565.

                             It is established that “the Sixth Amendment grants a

criminal defendant the right to represent himself at trial.”                                                  Rush

v. Lempke, 500 F. App’x 12, 14 (2d Cir. 2012) (citing Faretta v.

Cal., 422 U.S. 806, 819-21, 95 S. Ct. 2525, 2533-34, 45 L. Ed. 2d

562 (1975)).                             The right to represent oneself “may be exercised by




15Petitioner adds that this error in the underlying proceeding
violated his First and Fourteenth Amendment rights; as the Court
finds that no such error was committed, the Court does not find
any violation of his First or Fourteenth Amendment rights.
(Pet. at ECF p. 19.)
                                                                        36

all   criminal    defendants         who     knowingly,   voluntarily,           and

unequivocally waive their right to appointed counsel.”                  Johnstone

v. Kelly, 808 F.2d 214, 216 (2d Cir. 1986).                   Further, “[t]here

must be an initial request to proceed pro se that is clear and

unequivocal in order for a [petitioner] to waive the right to

counsel.”    Morris v. Kikendall, No. 07-CV-2422, 2009 WL 1097922,

at *8 (E.D.N.Y. Apr. 23, 2009) (citing Williams v. Bartlett, 44

F.3d 95, 100 (2d Cir. 1994)).         When a petitioner expresses a right

to represent himself, “the right may be subsequently waived if the

[petitioner] either abandons the request altogether or vacillates

on the issue.”    Id.

            Having reviewed the underlying record in its entirety,

including the transcripts of the suppression hearing, the bench

trial, and the motions made to the state court, the Court finds no

request   from   Petitioner     to    represent     himself,     let     alone   an

unequivocal request, and Petitioner does not state when during the

state court proceedings such a request was made.                     Thus, as the

underlying record does not support this claim, it is denied.

      H. The Ineffective Assistance of Counsel Claim (answering
          Ground 11)

            Petitioner   raises       multiple      grounds     of     ineffective

assistance of counsel that he received during the state court

proceedings.      (See   Pet.   at     ECF    pp.   20-21.)          Specifically,

Petitioner claims that he is entitled to relief as his trial


                                       37

counsel: (1) “declined to adopt and argue [the] motion that was

prepared by [Petitioner] which was correct”; (2) “failed to locate

and call significant witnesses” including CVS employee who drove

Rafat to Petitioner; (3) failed to advise Petitioner of potential

defenses; (4) failed to adequately investigate the matter; (5)

“fail[ed] to counsel [Petitioner] to accept [the] plea resulting

in [a] shorter sentence”; and (6) failed to file sufficient pre-

trial motions.                                 (Pet. at ECF pp. 20-21.)16

                             Construing Petitioner’s pro se submissions liberally,

the allegations of ineffective assistance of counsel were raised

in state court in Petitioner’s first 440.10 motion.                                   (See First

440.10 Mot. at ECF pp. 98-105.)                                     The Supreme Court of Suffolk

County rejected Petitioner’s ineffective assistance of counsel

claims on the merits, stating that he “ha[d] failed to show that

he was denied meaningful representation.”                                   (Order Denying First

440.10 Mot. at ECF pp. 93-94.)                                  Accordingly, as the state court

rejected these claims on the merits, the Court will apply AEDPA

deference and reach the merits of each of these claims.

                             1. The Legal Standard





16Petitioner adds that the alleged ineffective assistance of
counsel also violated his Fourteenth Amendment due process
rights, as the Court finds no merit to any of his ineffective
assistance claims, the Court rejects his due process claim.
(Pet. at ECF pp. 20-21.)
                                                               38

           To prevail on a claim of ineffective assistance of

counsel, petitioner “must show both that his counsel acted ‘outside

the wide range of professionally competent assistance,’ and that

the deficiencies in his counsel’s performance were prejudicial to

his defense.” Jameson v. Coughlin, 22 F.3d 427, 429 (2d Cir. 1994)

(quoting Strickland v. Washington, 466 U.S. 668, 690, 691-92, 104

S. Ct. 2052, 2065, 2066-67, 80 L. Ed. 2d 674 (1984)). In evaluating

whether an attorney’s representation fell “below an objective

standard   of   reasonableness,”        a    court   must   “indulge   a   strong

presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance.”             Strickland, 466 U.S. at 688-

89, 104 S. Ct. at 2064-65. “[C]ounsel has a duty to make reasonable

investigations    or    to   make   a       reasonable   decision   that    makes

particular investigations unnecessary.”              Id. 466 U.S. at 691, 104

S. Ct. at 2066.

           The second prong of the Strickland test requires that

any deficiencies in counsel’s performance be prejudicial to the

defense.   See Strickland, 466 U.S. at 692, 104 S. Ct. at 2067.

While a finding of prejudice is not dependent upon a showing “that

counsel’s deficient conduct more likely than not altered the

outcome in the case,” the petitioner nevertheless must establish

“that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have

been different.”       Id. at 693-94, 104 S. Ct. 2068.           “A reasonable

                                        39

probability is a probability sufficient to undermine confidence in

the outcome.”     Bunkley v. Meachum, 68 F.3d 1518, 1521 (2d Cir.

1995).

          2. Failed to Adopt Motion

          Petitioner first argues that he received ineffective

assistance of counsel when his attorney failed to adopt a motion

he filed pro se prior to trial.      (Pet. at ECF p. 20.)      Respondent

opposes this argument, stating that:

     “[i]n his pro se motion, [P]etitioner requested the
     trial court grant the following relief: (1) dismissal of
     the Indictment based on lack of sufficient evidence; (2)
     dismissal of the Indictment because the charging
     instrument did not include any facts to show how
     [P]etitioner committed Robbery in the First Degree; (3)
     suppression of any identification of [P]etitioner made
     by any witness to the crime; (4) suppression of all
     statements by [P]etitioner to law enforcement; (5)
     prohibiting the District Attorney from using any and all
     information that arose from the Grand Jury proceedings;
     and (6) directing the prosecution to provide Brady and
     Rosario materials. With the exception of two and five,
     all other requests were made by trial counsel . . . [a]s
     to [P]etitioner’s remaining two pro se claims, trial
     counsel cannot be deemed ineffective for not adopting
     frivolous arguments.”

(Resp’t’s Mem. of Law at 21.)      The Court agrees.

          It is well established that counsel need not raise every

non-frivolous    issue   simply   because   a   client   suggests   it   “if

counsel, as matter of professional judgment, decides not to present

those points.”    Jones v. Barnes, 463 U.S. 745, 751, 103 S. Ct.

3308, 3312, 77 L. Ed. 2d 987 (1983); see also Abdurrahman v.

Henderson, 897 F.2d 71, 74 (2d Cir. 1990).         In addition, there is

                                    40

a strong presumption that counsel used “‘reasonable professional

assistance’” and conducted himself accordingly.          See Clark v.

Stinson, 214 F.3d 315, 321 (2d Cir. 2000) (quoting Strickland, 466

U.S. at 689, 104 S. Ct. at 2065).       “A petitioner may establish

constitutionally inadequate performance if he shows that counsel

omitted significant and obvious issues while pursuing issues that

were clearly and significantly weaker.”         Mayo v. Henderson, 13

F.3d 528, 533 (2d Cir. 1994).

             As addressed above, the constitutional requirements of

a sufficient indictment were met–-the indictment set out the date

and county of the crime, the victim’s identity, and the elements

of a robbery in the first degree, including the forcible removal

of property and the use of a dangerous instrument in the flight

therefrom.     Accordingly, Petitioner’s suggested bases to dismiss

the indictment would not have succeeded and “counsel could not

therefore have been ineffective for failing to make a motion that

would have been futile.”    United States v. Abad, 514 F.3d 271, 276

(2d Cir. 2008).      In addition, the court addressed the alleged

errors during the grand jury proceeding above, and as none provide

a basis for relief, counsel failing to make a motion containing

the same arguments would have failed.       In sum, counsel failing to

adopt Petitioner’s frivolous motion does not constitute an error

of constitutional magnitude.

             3. Failed to Locate Witness

                                  41

             Petitioner    claims     that        he   received     ineffective

assistance of counsel when his trial counsel failed to locate and

call witnesses, in particular failing to call the eyewitness who

drove Rafat to Petitioner.         (See Pet. at ECF p. 21.)

             It is established that “[c]onstitutionally effective

counsel     embraces   a   ‘wide    range    of    professionally       competent

assistance,’ and ‘counsel is strongly presumed to have rendered

adequate assistance and made all significant decisions in the

exercise of reasonable professional judgment.’”             Greiner v. Wells,

417 F.3d 305, 319 (2d Cir. 2005) (quoting Strickland, 466 U.S. at

690, 104 S. Ct. at 2066).          “In assessing performance, [a court]

must apply a ‘heavy measure of deference to counsel’s judgments.’”

Id. (quoting Strickland, 466 U.S. at 691, 104 S. Ct. at 2066).                 In

addition,    “‘strategic    choices    of    trial     counsel    are   virtually

unchallengeable in habeas corpus proceedings.”             Bonneau v. Scully,

Nos. 86-CV-0270, 86-CV-3901, 1991 WL 90739, at *1 (S.D.N.Y. May

23, 1991) aff’d, 956 F.2d 1160 (2d Cir. 1992) (internal quotation

marks and citations omitted).

             “Courts applying Strickland are especially deferential

to defense attorneys’ decisions concerning which witnesses to put

before the jury.       ‘The decision not to call a particular witness

is typically a question of trial strategy that [reviewing] courts

are ill-suited to second-guess.’”                 Greiner, 417 F.3d at 323

(quoting United States v. Luciano, 158 F.3d 655, 660 (2d Cir.

                                      42

1998)) (alteration in original); see also United States v. Best,

219 F.3d 192, 201 (2d Cir. 2000) (“[C]ounsel’s decision as to

whether to call specific witnesses–-even ones that might offer

exculpatory evidence–-is ordinarily not viewed as a lapse in

professional        representation.”    (internal      quotation        marks   and

citations omitted)).

              First, Petitioner’s assertion that trial counsel failed

to locate witnesses is conclusory as Petitioner fails to articulate

what other witnesses would have assisted with his defense. Second,

regarding Petitioner’s argument that the CVS employee who drove

Rafat    to   the    scene   should   have   testified   at     trial    does   not

establish a constitutional error under Strickland.                      Petitioner

does not claim that this witness would have provided exculpatory

evidence to the trial court or that he was a favorable witness for

Petitioner.         Accordingly, Petitioner has not shown that counsel

was   objectively      unreasonable    by    not   presenting    this     witness’

testimony during the bench trial.            Therefore, he has not shown any

probability that the result of the proceeding would have been

altered with this testimony, and as such, the Court rejects this

claim.



              4. Failed to Advise Regarding Potential Defenses




                                        43

           Petitioner also argues that he received ineffective

assistance of counsel when his attorney failed to advise him

regarding potential defenses.          (Pet. at ECF p. 21.)

           Generally,       “[a]    lawyer’s       decision    not   to    pursue     a

defense   does     not   constitute    deficient          performance     if,   as    is

typically the case, the lawyer has reasonable justification for

the    decision”     and    “strategic          choices    made   after     thorough

investigation of law and facts relevant to plausible options are

virtually unchallengeable.”          DeLuca v. Lord, 77 F.3d 578, 588, 588

n.3 (2d Cir. 1996).         Further, “[a]ctions or omissions by counsel

that might be considered sound trial strategy do not constitute

ineffective assistance.” Best, 219 F.3d at 201 (internal quotation

marks and citations omitted).                   Further, the Court notes that

“[s]elf-serving      conclusory       allegations”         will   not     “establish

ineffective assistance of counsel.”                 Sturdivant v. Barkley, No.

04-CV-5659, 2007 WL 2126093, at *7 (E.D.N.Y. July 24, 2007).

           Petitioner fails to articulate any potential defense

that defense counsel failed to pursue or any investigatory steps

that   counsel     failed   to     take.        Further,    Petitioner     does      not

establish that had counsel not erred, the result of the proceeding

would have been different.          Rather, Petitioner chose to testify on

his own behalf at trial and insisted that he did not use a dangerous

instrument during the incident, denying one of the essential

elements of a Robbery in the First Degree.                  At the end of trial,

                                           44

the court rejected Petitioner’s defense.                  Ultimately, the Court

finds   that    Petitioner       has   failed    to     establish    that    counsel

committed      an   error   or   that   he     was    prejudiced     by     counsel’s

performance, thus he has not established ineffective assistance of

counsel.

            5. Failed to Adequately Investigate

            Petitioner also claims that he is entitled to habeas

relief because his trial counsel failed to adequately investigate

his case.      (Pet. at ECF p. 21.)

            Generally,      “[d]efense        counsel    has   a    ‘duty    to   make

reasonable investigations or to make a reasonable decision that

makes particular investigations unnecessary.’”                 Rosario v. Ercole,

601 F.3d 118, 130 (2d Cir. 2010) (quoting Wiggins v. Smith, 539

U.S. 510, 521, 123 S. Ct. 2527, 2535, 156 L. Ed. 2d 471 (2003)).

However, the Court notes that it “must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable

professional assistance.”          Strickland, 466 U.S. at 689, 104 S. Ct.

at 2065.       “Post-hoc complaints about the strategy or tactics

employed by trial counsel, or complaints that trial counsel did

not conduct a sufficiently vigorous pre[-]trial investigation, are

typically found to be insufficient to satisfy Strickland.” Agyekum

v. United States, No. 01-CV-5808, 2002 WL 1000950, at *5 (S.D.N.Y.

May 16, 2002).



                                         45

             Considering   the   totality    of     defense   counsel’s

representation, Petitioner has failed to demonstrate that any

errors amounted to ineffective assistance of counsel or what

investigatory errors were made during his representation.      Rather,

defense counsel: filed pre-trial motions, including an initial

successful motion to dismiss the indictment based on Criminal

Procedure Law § 190.50; participated actively at the suppression

hearing; cross-examined the witnesses presented by the prosecution

at trial; and called witnesses on Petitioner’s behalf.        Thus, as

Petitioner has failed to demonstrate an error of constitutional

magnitude, this claim fails.

             6. Failed to Counsel to Accept Plea

             Petitioner claims that he is entitled to relief as his

“[t]rial layer was ineffective for failing to counsel [Petitioner]

to accept [the] plea resulting in [a] shorter sentence.”       (Pet. at

ECF p. 21.)    The Court has considered this claim and finds that it

does not establish either Strickland’s performance prong or the

prejudice prong.

             A review of the underlying record shows that Petitioner

was aware of the parameters of the pre-trial offer but refused to

accept it.     (See Hr’g. Tr., 3:20-4:12.)

     This Court does not find credible Petitioner’s claim that

counsel failed to advise him to take the guilty plea or that if

counsel had provided such advice that the results of the proceeding

                                  46

would have been different.                  This Court must be deferential to

counsel’s     performance,           as    “‘it        is    all     too      tempting      for    a

[petitioner]       to     second-guess            counsel’s           assistance        after      a

conviction or adverse sentence, and it is all too easy for a court,

examining counsel’s defense after it has proved unsuccessful, to

conclude    that    a     particular         act       or     omission        of    counsel      was

unreasonable.’” Eze v. Senkowski, 321 F.3d 110, 125 (2d Cir. 2003)

(quoting    Strickland,           466     U.S.    at    689,       104   S.     Ct.    at   2065).

Accordingly, the Court rejects this claim.

             7. Failed to File Sufficient Pre-trial Motions

             Finally, Petitioner asserts that he received ineffective

assistance    of    counsel         “because          before        pre-trial       hearings      he

submitted one motion and that was only a letter of intent to the

court which didn’t state [any] facts or [cite] any case law or

statutes.”     (Pet. at ECF p. 21.)

             This argument fails because Petitioner is unable to

establish Strickland’s first prong, as he has not demonstrated his

counsel    committed         an   error.         The        Court    notes      that    though     a

petitioner “may not be pleased with the strategy employed by his

trial   attorney,        that     alone     is        insufficient         to      establish     his

attorney’s ineffectiveness.”                 United States v. Simmons, 923 F.2d

934, 956 (2d Cir. 1991).

             In    the       instant      matter,           Petitioner’s        argument         that

counsel    failed       to    file      sufficient           pre-trial        motions       is   not

                                                 47

supported by the record.      Rather, Petitioner’s counsel filed a

successful motion pursuant to Criminal Procedure Law § 190.50,

allowing for the case to be represented to the Grand Jury, and he

filed a request for pre-trial suppression hearings which was

granted.     In sum, as Petitioner has not demonstrated an error by

counsel under this ground, Petitioner has not shown he is entitled

to relief.

                              CONCLUSION

             Petitioner’s writ of habeas corpus (D.E. 1) is DENIED

and his letter motion to amend (D.E. 7) is DENIED.            The Court

declines to issue a certificate of appealability because the

Petitioner has not made a substantial showing that he was denied

a constitutional right.     See 28 U.S.C. § 2253(c)(2).       The Court

also certifies that any appeal of this Order would not be taken in

good faith, and thus his in forma pauperis status is denied for

the purposes of any appeal.     Coppedge v. United States, 369 U.S.

438, 444-45, 82 S. Ct. 917, 921, 8 L. Ed. 2d 21 (1962).        The Clerk

of the Court is respectfully directed to CLOSE this case and mail

a copy of this Order to Petitioner.


                                          SO ORDERED.



                                          /s/ JOANNA SEYBERT______
                                          Joanna Seybert, U.S.D.J.
Dated:     September 30, 2019
           Central Islip, New York

                                     48

